Case 3:17-cv-00567-MMD-WGC Document 110 Filed 09/13/21 Page 1 of 3
Case 3:17-cv-00567-MMD-WGC Document 110 Filed 09/13/21 Page 2 of 3




                                              10th          September, 2021.




                                        /s/ Amy A. Porray




                                      September 13, 2021
Case 3:17-cv-00567-MMD-WGC Document 110
                                    109 Filed 09/13/21
                                              09/10/21 Page 3 of 3
